By the Court.
The statute provides (section 14 of the act of January 28, 1823, S. & C. 521) “that where estates of which a woman is dowable are entire, and where no division can be made by metes or bounds, dower thereof shall be assigned in a special manner as of a third part of the rents, issues, and profits.” One-third of the net rents, issues, and profits is the measure of the dower interest in such cases. By this measure the dowress is compensated for “ one full and equal third part of all the lands, tenements, and real estate,” which is her primary right. The net rents, issues, and profits are equivalent to the use of the estate. In ascertaining the net rents, the expenses of reasonable repairs and taxes should be deducted from the gross rents; but no deduction should be made for expenses of water-rents or insurance.

Judgment reversed and cause remanded.